OPINION of the Court, by
Ch. J. Boyie.:
This was a bill filed against John Chinn, as administrator of Raw-leigh Chinn, deceased, by Caldwell and his w;ife, formerly the widow of the intestate, to recover her share of the estate.
On the hearing of the cause the defendant offered in evidence copies of sundry decrees and judgments rendered against him as administrator; hut the court rejected them, because they were not accompanied by full and complete transcripts of the records in the cases in which they had been rendered..
We are of opinion the court below erred in their decision of this, point. Where it is necessary to show what was the point or matter in controversy in a former suit, it would unquestionably be necessary to produce a copy of the whole pleadings in the case ; but when, as in this case, it is only necessary for a party to show that he has been made liable to pay a sum of money in the character of executor or administrator, by a judgment or decree, a copy of such judgment or decree is, we apprehend, sufficient. To be evidence, it should indeed be a copy of the entire judgment or decree, and not a mere partial extract from it: but the copies offered in evidence in this case, appear to be copies of the entire judgments and decrees; and this, we suppose, is all the law requires in sucli a case.
As the decree must be reversed on this ground, it fs unnecessary to investigate the other points made by the assignment of error, inasmuch as it appears that there are other distributees who are not parties to the suit. and according to the repeated decisions of this court, be*;. *544fore a'filial decision can be rendered, tiie whole.of tlié distributees ought tobe before the court, either as com--plainants or defendants.
Decree reversed with costs, and the cause remanded for new proceedings not inconsistent with this opinion.